RESOLUCIÓN
Examinados los escritos presentados por Lucas M. Iri-sarri Castro, se ordena su reinstalación sólo al ejercicio de la abogacía, efectiva dicha reinstalación el 15 de febrero de 2008.
La Directora de la Oficina de Inspección de Notarías deberá rendir un Informe al Tribunal luego de que Lucas M. Irisarri Castro se reúna, el 15 de febrero de 2008, con la Inspectora de Protocolos.

Publíquese. Notifíquese la presente Resolución por fax, teléfono y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo